Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-7,10-16, 19 and 20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 11/02/2020 has been acknowledged by the Office.
	Election/Restrictions
Applicant's election with traverse of Group I claims 1-7,10-16, 19 and 20  in the reply filed on 08/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden among Group I, II or III because the classifications of the aforementioned groups are interchangeable with respects to the claims.  This is not found persuasive because the examiner finds that the classifications may not be interchangeable, and do require different fields of search (e.g. classes/subclasses text searched and  search strategies). In addition, the examiner notes that inventions related as product and process of use can be shown distinct if either or both conditions, as stated in MPEP § 806.05(h), can be shown. Furthermore, the examiner notes that claim 2 and 11 teaches rollers adapted to enable rolling, but does not teach rolling as a required step; it is therefore held that Group I and II are separate invention due to one group having rolling while the other does not.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
Para [0051] recites "patient base 30 may by raised ". Examiner suggest amending to "patient base 30 may be raised".  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application 20010025389 A1 to Kitamura (Kitamura hereafter).
As per claim 1, Kitamura teaches A device for caring for a human subject (see 20—Fig.1), the device comprising: a frame (see 21—Fig.1: frame) including a base surfaces (see annotated Fig.3: base surfaces) and side surfaces (see annotated Fig.3: side surfaces), and defining a hollow (see annotated Fig.3: hollow);
 
    PNG
    media_image1.png
    698
    542
    media_image1.png
    Greyscale

a liquid receptacle disposed beneath said frame(see 51—Fig.2: liquid receptacle); a conduit(see 45—Fig.3: conduit), fluidly connecting said hollow to said liquid receptacle (see Fig.2: conduit (45) fluidly connecting hollow to receptacle (51)); and a cover (see 29—Fig.1), connected to said frame above said hollow (see pg.2 para [0041]: "…the cover member 29 engages with the vessel 21 such that the body of the user 15 lying on the mat member 24 is accommodated within the upper space of the cover member 29."), said cover including a liquid receiving chamber (see pg.2 para [0043]: " Upper liquid injection means including a pipe 47 and a plurality of nozzles 48 is disposed within the upper space of the cover member 29,") and a plurality of nozzles (see 48—Fig.3), wherein, when liquid is disposed in said liquid receiving chamber (see pg.3 para [0053]: "Thus, warm water with or without the shampoo or sterilizing liquid is fed through the feed hose 51 and the pipes 45 and 47 and injected through the nozzles 46 and 48.") and said cover is in a closed operative orientation thereof, said liquid is emitted from said liquid receiving chamber, via said plurality of nozzles, into said hollow(see pg.3 para [0053]), and flows from said hollow via said conduit to said liquid receptacle (see pg.3 para [0053]: patient base).
As per claim 4, Kitamura teaches "The device of claim 1, wherein said cover is shorter than said frame (see examiner note; Fig. 1: cover (29) shorter than frame (21)), such that when said cover is in said closed operative orientation, a head end of said patient base is disposed outside of said cover (see 21b—Fig.1: head end of  base disposed outside of cover).
Note: It may be understood that frame 21 includes element 21b which extends beyond cover (29) as shown in Fig.1.

As per claim 5, Kitamura teaches The device of claim 4, wherein said cover has a side wall (see para [0041]: “cover member 29 has opposing front and rear walls..”) including a portal (see para [0042]: “…front wall of cover member 29 has a front opening 30), such that when the human subject lies on said patient base with his head disposed on at said head end, said portal is disposed about a neck of the human subject (para [0042]: “The front wall of the cover member 29 has a front opening 30 such that, when the cover member 29 is in the closed position, the neck of the user 15 lying on the mat member 24 is loosely fitted in the front opening 30 with the head of the user 15 being projected from the cover member 29.”).
As per claim 7, Kitamura teaches The device of claim 1, wherein said liquid receiving chamber includes an inlet (see annotated Fig.2), connectable to a liquid source, for supplying liquid to said liquid receiving chamber (see pg.3 para [0050]: "The washing liquid feed hose 51 is connected to a washing liquid supplying device 55 as shown in FIG. 11.").

    PNG
    media_image2.png
    479
    593
    media_image2.png
    Greyscale

As per claim 10, Kitamura teaches A device for caring for a human subject(see 20—Fig.1: ), the device comprising: a frame (see 21—Fig.1: )including a base surfaces (see annotated Fig.3: on page 4)and side surfaces(see annotated Fig.3: on page 4), and defining a hollow(see annotated Fig.3: on page 4); a liquid receptacle disposed beneath said frame (see 51—Fig.2: ); a first conduit (see 45—Fig.3), fluidly connecting said hollow to said liquid receptacle (see Fig.2); and a cover (see 29—Fig.1), connected to said frame above said hollow (see pg.2 para [0041]), said cover including a second conduit (see 47—Fig.2) having a plurality of nozzles extending therefrom (see 48—Fig.2), wherein, when said cover is in a closed operative orientation thereof, liquid flows through said second conduit and is emitted therefrom via said plurality of nozzles (see pg.3 para [0053]), into said hollow, and flows from said hollow via said first conduit to said liquid receptacle (see pg.3 para [0053]).
As per claim 13, Kitamura teaches "The device of claim 10, wherein said cover is shorter than said frame (see examiner note; Fig. 1 : cover (29) shorter than frame (21)), such that when said cover is in said closed operative orientation, a head end of said patient base is disposed outside of said cover (see 21b—Fig.1: head end of  base disposed outside of cover).
Note: It may be understood that frame 21 includes element 21b which extends beyond cover (29) as shown in Fig.1.

As per claim 14, Kitamura teaches The device of claim 13, wherein said cover has a side wall (see para [0041]: “cover member 29 has opposing front and rear walls..”) including a portal (see para [0042]: “…front wall of cover member 29 has a front opening 30), such that when the human subject lies on said patient base with his head disposed on at said head end, said portal is disposed about a neck of the human subject (para [0042]: “The front wall of the cover member 29 has a front opening 30 such that, when the cover member 29 is in the closed position, the neck of the user 15 lying on the mat member 24 is loosely fitted in the front opening 30 with the head of the user 15 being projected from the cover member 29.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20010025389 A1 to Kitamura in view of  JP H05253262 A to Morikawa (Morikawa hereafter).
As per claim 2, Kitamura teaches The device of claim 1, further comprising a patient base (see 24—Fig.3), removably disposed within said hollow of said frame (see pg.3 para [0047]: "Thus, the mat member 24 is detachably mounted in the vessel 21. "), said patient base including a plurality of cylindrical rollers connected to each other (see 25—Fig.10: rollers (25) connected to each other via element (26)) but does not teach [rollers] , and independently rotatable relative to each other, said rollers adapted to enable rolling and moving of the human subject when the human subject is lying on the patient base.
Morikawa teaches [rollers] , and independently rotatable relative to each other (see Abstract: "A roller type bed longitudinally divided into three parts which can be bent relative to each other with a number of freely rotatable traversing rollers 5 disposed in each part. A longitudinally moving roller 10 perpendicular to the traversing rollers is freely retractably provided to at least one part of the bed middle portion 4, "), said rollers adapted to enable rolling and moving of the human subject when the human subject is lying on the patient base (see page 3: "Since the patient transfer device according to the present invention has a large number of rotatable lateral movement rollers arranged on its upper surface with its axis oriented in the vertical direction, when it is horizontally attached to the bed in a full flat state, The patient transferred from the bed can be smoothly received.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kitamura with the teachings of Morikawa with the motivation of providing an easy method to move a patient on a bed (see Abstract "PURPOSE: To make it easy to move a patient on the bed, ").
As per claim 3, Kitamura teaches, further comprising a plurality of channels, extending between said rollers, and in fluid communication with said conduit (see 46—Fig.3: channels 46 extended between rollers 25 in fluid communication with conduit 45).
As per claim 6, Kitamura does not teach wherein a head portion of said patient base is rotatable relative to a leg portion of said patient base, so as to raise said head portion of said patient base.
Morikawa teaches, wherein a head portion of said patient base is rotatable relative to a leg portion of said patient base, so as to raise said head portion of said patient base (see 2—Fig.1; abstract: “A roller type bed longitudinally divided into three parts which can be bent relative to each other” ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kitamura with the teachings of Morikawa with the motivation of placing the patient in the desired position (see page 3 “the upper part 2 can be raised and the lower part 3 can be tilted to be reclining as shown in the figure”).
As per claim 11, Kitamura teaches The device of claim 10, further comprising a patient base (see 24—Fig.3), removably disposed within said hollow of said frame (see pg.3 para [0047]), said patient base including a plurality of cylindrical rollers (see 25—Fig.10: rollers (25) connected to each other via element (26)) connected to each other (see Fig. 12 : connected to each other via element 102) but does not teach [rollers] independently rotatable relative to each other, said rollers adapted to enable rolling and moving of the human subject when the human subject is lying on the patient base.
Morikawa teaches [rollers] independently rotatable relative to each other (see Abstract: ), said rollers adapted to enable rolling and moving of the human subject when the human subject is lying on the patient base (see page 3: "Since the patient transfer device according to the present invention has a large number of rotatable lateral movement rollers arranged on its upper surface with its axis oriented in the vertical direction, when it is horizontally attached to the bed in a full flat state, The patient transferred from the bed can be smoothly received.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kitamura with the teachings of Morikawa with the motivation of providing an easy method to move a patient on a bed (see Abstract "PURPOSE: To make it easy to move a patient on the bed,").
As per claim 12, Kitamura teaches a plurality of channels, extending between said rollers, and in fluid communication with said first conduit (see 46—Fig.3: channel 46 extended between rollers 25 in fluid communication with conduit 45).

As per claim 16, Kitamura does not teach wherein a head portion of said patient base is rotatable relative to a leg portion of said patient base, so as to raise said head portion of said patient base.
Morikawa teaches wherein a head portion of said patient base is rotatable relative to a leg portion of said patient base, so as to raise said head portion of said patient base (see 2—Fig.1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kitamura with the teachings of Morikawa with the motivation of placing the patient in the desired position(see page 3 “the upper part 2 can be raised and the lower part 3 can be tilted to be reclining as shown in the figure”).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20010025389 A1 to Kitamura in view of  US 5136735 A to Zimmerman (Zimmerman hereafter)
As per claim 15, Kitamura does not teach wherein a portion of said second conduit extends out of said cover, via a bore in said side wall including said portal, such that at least one of said plurality of nozzles is disposed over said head end outside said cover.
Zimmerman teaches, wherein a portion of said second conduit extends out of said cover, via a bore (see 74—Fig.4: ) in said side wall including said portal, such that at least one of said plurality of nozzles is disposed over said head end outside said cover (see 
    PNG
    media_image3.png
    602
    1073
    media_image3.png
    Greyscale
annotated Fig. 4). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kitamura with the teachings of Zimmerman with the motivation of providing a fluid supplying capable of extending to the users head to provide shampoo to the users hair (see Col 3 lines 63 - 65 "In addition, there are one or more portable or hand-held shower heads 72, 74 with flexible conduits, useful for various purposes such as, one for shampoo and one for antiseptic").
Claim(s) 19 & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20010025389 A1 to Kitamura in view of  KR 200314257 Y1 Gwang-jak (Gwang-jak hereafter).
As per claim 19, Kitamura teaches but does not teach wherein steam is placed into said device via inlets in said frame.
Gwang-jak teaches, wherein steam is placed into said device via inlets (236—Fig.3) in said frame (see page 3: "The steam injection nozzle 232 is connected to the steam supply pipe 236, the injection nozzle 234 is to be connected to the injection water supply pipe 238.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kitamura with the teachings of Gwang-jak with the motivation of to provide steam to the user while the user rest in a lying position (see Abstract "The present invention relates to a needle-type sauna, and in particular, to enjoy the sauna while lying in a comfortable posture to obtain the efficacy of the sauna and the effect of the hot spring bath at the same time.").
As per claim 20, Kitamura but does not teach wherein steam is further placed into said device via at least some of said plurality of nozzles.
Gwang-jak teaches wherein steam is further placed into said device via at least some of said plurality of nozzles (see page 3: "The upper surface of the main body 200 has a pedestal 220 is formed through a plurality of through holes 222, the steam spray nozzle 232 and the injection nozzle 234 is provided on the upper surface of the bottom 230 of the main body 200 The steam injection nozzle 232 is connected to the steam supply pipe 236, the injection nozzle 234 is to be connected to the injection water supply pipe 238").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kitamura with the teachings of Gwang-jak with the motivation of to provide an effective method of introducing steam to the system while maintaining the users comfort (see Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        10/11/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/11/2022